17-1025
    Jing v. Barr
                                                                                    BIA
                                                                              Poczter, IJ
                                                                           A206 722 634
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 7th day of March, two thousand nineteen.

    PRESENT:
                   DEBRA ANN LIVINGSTON,
                   GERARD E. LYNCH,
                        Circuit Judges,
                   MARGO K. BRODIE,
                        District Judge.*

    _____________________________________

    XINGYU JING, AKA XIANG YU JIANG,
             Petitioner,

                   v.                                            17-1025

    WILLIAM P. BARR,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   MONA LIZA F. LAO, New York, NY.

    FOR RESPONDENT:                   TRACIE N. JONES, Trial Attorney;
                                      Chad A. Readler, Acting Assistant


    * Judge Margo K. Brodie, of the United States District Court for
    the Eastern District of New York, sitting by designation.
                            Attorney General; Cindy S.
                            Ferrier, Assistant Director;
                            Office of Immigration Litigation,
                            United States Department of
                            Justice, Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Xingyu Jing (“Jing”), a native and citizen of

the People’s Republic of China, seeks review of a March 15,

2017 decision of the BIA affirming an August 3, 2016 decision

of an Immigration Judge (“IJ”) denying asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).     In re Xingyu Jing, No. A206 722 634 (B.I.A. Mar.

15, 2017), aff’g No. A206 722 634 (Immig. Ct. N.Y. City Aug.

3, 2016).      We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    We have reviewed both the IJ’s and the BIA’s opinions

“for the sake of completeness.”        Wangchuck v. Dep’t of

Homeland Security, 448 F.3d 524, 528 (2d Cir. 2006).       The

applicable standards of review are well established.       See

8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d
162, 165-66 (2d Cir. 2008).


                               2
       “Considering the totality of the circumstances, . . . a

trier of fact may base a credibility determination on . . .

the consistency between the applicant’s or witness’s written

and oral statements . . . , [and] the internal consistency of

each such statement . . . .”          8 U.S.C. § 1158(b)(1)(B)(iii);

see also Xiu Xia Lin, 534 F.3d at 163-64.                      Substantial

evidence supports the agency’s determination that Jing was

not credible as to his claim that Chinese officials detained

and beat him on account of his practice of Christianity.

       The agency reasonably relied on what it found to be

inconsistency between Jing’s accounts on direct and cross

examination      of   the   nature   and   frequency     of    the    police

mistreatment he experienced during and after detention by the

police following his arrest while participating in a service

at a “house church.” See 8 U.S.C. § 1158(b)(1)(B)(iii); see

also Xiu Xia Lin, 534 F.3d at 165-67. During Jing’s credible

fear    interview     and   direct   testimony    and    in    his    asylum

application and written statement, Jing mentioned that the

police required him to report to them every two weeks after

his release from detention. Asked on direct whether he had

“any problems after [his] release” from custody, Jing failed

to     mention   any    further      “problems”   with        the    police,


                                     3
identifying only the fact that he lost his job because he was

arrested for attending an underground church.

       On   cross-examination,       however,      Jing    testified      to

additional incidents of police surveillance and mistreatment

after detention, including that the police ordered him to

attend anti-underground Christian church classes, that the

police slapped him once for refusing to attend the class, and

that    officers   came   to   his   home   nine   to     ten   times,   and

physically mistreated him during five or six of those visits.

The agency was not required to credit Jing’s explanations

that he omitted the information to be consistent with his

initial interview or that he did not think the incidents were

relevant.     See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

2005) (“A petitioner must do more than offer a plausible

explanation for his inconsistent statements to secure relief;

he must demonstrate that a reasonable fact-finder would be

compelled to credit his testimony.” (internal quotation marks

omitted)); see also Hong Fei Gao v. Sessions, 891 F.3d 67, 82

(2d Cir. 2018) (recognizing that the omission of a beating

from a corroborating letter that discussed other post-arrest

events is evidence relevant to a credibility finding).

       While the agency may have placed too much weight on an


                                     4
additional omission of some minor medical treatment, see Hong

Fei Gao, 891 F.3d at 79-81, Jing’s testimony about the nature

and frequency of the police mistreatment he experienced after

release from custody was material to support the credibility

determination.        Xian Tuan Ye v. Dep’t of Homeland Sec., 446
F.3d 289, 295 (2d Cir. 2006) (holding that where the BIA

relied on a material omission “in an aspect of [the] story

that served as an example of the very persecution from which

[the    petitioner]      sought    asylum,”     that   such   an    omission

supported the adverse credibility finding).

       Given   the    materiality    of   Jing’s   omissions       regarding

subsequent physical mistreatment by the police that detained

him, the apparent inconsistency of this omission with his

response to the question on direct about any problems he

experienced after his release, and his inability to provide

a   sufficient       explanation    for   his   omissions,    the    adverse

credibility      determination       is    supported     by   substantial

evidence. 8 U.S.C. § 1158(b)(1)(B)(iii); Zhang v. Holder, 585
F.3d 715, 726 (2d Cir. 2009) (upholding adverse credibility

determination where applicant had previously omitted “that

she had undergone two forced abortions and had been driven to

attempt suicide”); Cheng Tong Wang v. Gonzales, 449 F.3d 451,


                                      5
453–54 (2d Cir. 2006) (“[O]missions that go to a heart of an

applicant’s   claim   can   form       the   basis    for   an   adverse

credibility    determination.”).         That        determination    is

dispositive of asylum, withholding of removal, and CAT relief

because all three claims are based on the same factual

predicate.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   The stay of removal that the Court previously issued

in this petition is VACATED.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                                   6